                                                                                    FILED
                                                                           2018 Dec-10 AM 09:58
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

EHSAN MOHAMMED AL-HALLAF, )
                          )
      Petitioner,         )
                          )
v.                        )                Case No.: 4:18-cv-00490-KOB-JHE
                          )
U.S. ATTORNEY GENERAL OF  )
AMERICA,                  )
                          )
      Respondent.

                          MEMORANDUM OPINION

      On July 13, 2018, the magistrate judge entered a Report and

Recommendation, (doc. 16), recommending that the petition for writ of habeas

corpus be dismissed without prejudice. No objections have been filed. The court

has considered the entire file in this action, together with the report and

recommendation, and has reached an independent conclusion that the report and

recommendation is due to be ADOPTED and APPROVED.

      Accordingly, the court hereby adopts and approves the findings and

recommendation of the magistrate judge as the findings and conclusions of this

court. The petition for writ of habeas corpus is due to be DISMISSED. A

separate Order will be entered.

      DONE and ORDERED this 10th day of December, 2018.



                                    ____________________________________
                                    KARON OWEN BOWDRE
                                    CHIEF UNITED STATES DISTRICT JUDGE
